Citation Nr: 1227745	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 1985 and from February 1990 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record. 

In a September 2010 decision, the Board remanded the claim of service connection for a brain tumor, also claimed as a pineal cyst.  In an April 2012 rating decision, the RO granted service connection for a pineal cyst with Parinaud's Syndrome and headaches and assigned a 60 percent rating.  As service connection is granted and the Veteran has not disagreed with the rating or effective date, this is a full grant of the benefit sought and as such there is no longer a case or controversy.  Consequently, the issue is no longer before the Board.  In this regard, the Board notes that the Veteran's representative, in an July 2012 statement, has clarified that there is no longer an appeal 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in July 2012.


CONCLUSIONS OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a July 2012 written statement, the Veteran, through his representative, expressed intent to withdraw the issues of entitlement to an increased rating for PTSD.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to an increased rating for PTSD is dismissed.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


